DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 directed to a method carrying out operations at server wherein only terrestrial sensor data is required to carry out the method. See Spec. ¶ 5 (“in one embodiment . . . identifying at least one control point from the terrestrial sensor data”, wherein the method is carried out at a server, i.e., compare limitation “receiving terrestrial sensor data collected at a terrestrial vehicle” with Spec. ¶¶ 59-60 (“server 125 includes a processor 300 . . . s101 . . . processor 300 . . . receive terrestrial sensor data” as opposed to invention III which aligns with FIG. 7, a flow chart carrying out a process at a mobile device; FIG. 7; Spec. ¶ 15 “Fig. 7 illustrates an example flow chart for the operations of the mobile device”).
II. Claims 15-19, directed to an apparatus required to use first and second aerial images to identify mapping information “correlate a first aerial image and terrestrial sensor data collected at a terrestrial vehicle”; “define a learned model based using at least one control point . . . as ground truth analysis of the first aerial image”, “receive a second aerial image and apply the learned model on the second aerial image for identification of mapping information for the map data”. 
III. Claim 20, directed to a computer readable medium for operations of a mobile device. See FIG. 7; Spec. ¶ 15 “Fig. 7 illustrates an example flow chart for the operations of the mobile device”; compare limitations s201-s209 in FIG. 7 with claim limitations including s205 “send the control point to a central device” compared with claim 20 limitation “sending the control point to a central device”, i.e., control point is determined at mobile device (vehicle) prior to sending at s205, whereas in control point is identified at the server in invention I, i.e., FIG. 5 s103, based on received terrestrial sensor data. In addition, Invention III does not require a first or second aerial image, required for invention II. Invention III further requires updating a mapping application or navigation application, not required for inventions I and II. 



Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)). In this case the process of invention I claim 1 can be used to practice another materially different apparatus than the apparatus of invention II, claim 15. For example, the process of invention I could be practiced without a first and second aerial image, for example none of the claims depending from claim 1 require a second aerial image. See also Spec. ¶ 5. In addition, the apparatus of invention II could be practiced an image correlation model that does not require “orthorectification” as is required in invention I. For example, image correlation could take place without orthorectification. 
Inventions I and III are related as a process an apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)). In this case the process of invention I claim 1 can be used to practice another materially different apparatus than the apparatus of invention III, claim 20. For example, the process of claim 1 can be carried out by a server device, whereas invention III recites a materially different apparatus, i.e., a device in communication with a server device, i.e., a mobile device or vehicle (i.e., “sending the control point to a central device”; “receiving, from the central device”). 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667